Judgment, insofar as it provides for the recovery of $50,000 by the plaintiff Carmen Resto, unanimously affirmed; insofar as the judgment provides for the recovery of $5,000 by the plaintiff Rosario Colon, unanimously reversed on the ground of excessiveness, the cause of action of said plaintiff Rosario Colon severed and a new trial thereof ordered, with costs to the appellants, unless the said plaintiff, Rosario Colon, stipulates to reduce the verdict in her favor to $2,500 in which event the judgment, as so modified, is affirmed, without costs. Settle order on notice. Concur — Breitel, J. P., Rabin, Frank, Valente and Bastow, JJ.